ORDER
The Court of Appeals having announced its initial decision in this appeal on March 30, 1982 and having announced a decision dated June 15,1982,103 Idaho 249, 646 P.2d 1020, which superseded its prior decision and PETITIONS FOR REVIEW having been filed by Respondents, Chrysler Motors Corporation and Wilson Motors, Inc., through separate counsel, together with supporting BRIEFS and MEMORANDUM; therefore, after due consideration and being fully advised in the premises,
IT IS HEREBY ORDERED that the PETITIONS FOR REVIEW are GRANTED;
IT IS FURTHER ORDERED that Appellant, Edgar A. Fouche, shall file his brief in response to the matters raised in Respondents’ Petitions for Review and accompanying briefs or memoranda within 21 days from the date of this Order;
IT IS FURTHER ORDERED that any Reply Brief by Respondents shall be filed within 14 days after the date of service of Appellant’s brief;
IT IS FURTHER ORDERED that, following the filing of briefs, the matter will be scheduled for oral argument.